978 F.2d 1261w
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Glen MISEK and Richard J. Krakowski, Plaintiffs-Appellants,v.CITY OF CHICAGO, et al., Defendants-Appellees.
No. 89-2660.
United States Court of Appeals, Seventh Circuit.
Submitted Oct. 22, 1992.Decided Nov. 4, 1992.Order Withdrawn upon Denial of Rehearing Jan. 13, 1993.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION